DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 
Response to Amendment
The Amendment filed August 18, 2021 has been entered. Claims 1, 3-8, 10-15 and 17-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sillay et al. (US 2014/0257047 A1) (hereinafter – Sillay).

Regarding claim 1, Sillay discloses A method performed by a user device for determining a unified Parkinson's disease rating scale (UPDRS) value associated with a user of the user device, comprising (Abstract and entire document):
obtaining, by a processor of the user device, video data associated with a movement of a body part of the user (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity ;
recording, by a motion sensor of the user device, motion sensor data based on the user of the user device manipulating the user device (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity followed by the other upper extremity in sequence for which steps 3-7 are repeated with the second extremity via a device--anchoring system; Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
analyzing, by the processor of the user device, the motion sensor data (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”);
determining, by the processor of the user device and using a model, the UPDRS value based on the video data associated with the movement of the body part of the user and based on analyzing the motion sensor data, after obtaining the video data associated with the movement of the body part of the user (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”);
and providing, by the processor of the user device, the UPDRS value, after determining the UPDRS value, to permit an evaluation of the user based on the UPDRS value (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”).
Regarding claim 3, Sillay discloses The method of claim 1, further comprising: determining a stage of Parkinson's disease for the user based on the video data (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”);
and providing information that identifies the stage of Parkinson's disease (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 4, Sillay discloses The method of claim 1, wherein the UPDRS value is a movement disorder society (MDS) UPDRS value (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 5, Sillay discloses The method of claim 1, wherein the UPDRS value is at least one of a zero, one, two, three, or four (Para. [0178], “Step 4--Correlate to historic data: on/off .
Regarding claim 6, Sillay discloses The method of claim 1, further comprising: receiving, from a server device, the model that is a deep neural network (DNN) model (Para. [0233], “The algorithm can be tuned via neural network or other learning algorithm by the actual responses of the subset of individuals undergoing treatment by inquiries as to their relative weighting of cost, travel, and import of the factors involved in the algorithm.”).
Regarding claim 7, Sillay discloses The method of claim 1, further comprising: providing, via an output component of the user device, a prompt for a predefined gesture of the body part of the user (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
and obtaining the video data based on providing the prompt (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”).
Regarding claim 8, Sillay discloses A user device for determining a unified Parkinson's disease rating scale (UPDRS) value associated with a user of the user device, comprising (Abstract and entire document):
at least one memory configured to store program code (Para. [0177], “Both the protocol and sample data are shown. Method of assessing physical movements bradykinesia with a mobile phone, tablet, device manufactured or customized for this application or market, or visual recognition of such movements (such as with a Microsoft Kinect.TM. device), or devices manufactured especially for this market.”);
at least one processor configured to read the program code and operate as instructed by the program code, the program code including (Para. [0177], “Both the protocol and sample data are shown. Method of assessing physical movements bradykinesia with a mobile phone, tablet, device manufactured or customized for this application or market, or visual recognition of such movements (such as with a Microsoft Kinect.TM. device), or devices manufactured especially for this market.”):
obtaining code configured to cause the at least one processor to obtain video data associated with a movement of a body part of the user (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity followed by the other upper extremity in sequence for which steps 3-7 are repeated with the second extremity via a device--anchoring system; Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
recording code configured to cause the at least one processor to record motion sensor data based on the user of the user device manipulating the user device (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper ;
analyzing code configured to cause the at least on processor to analyze the motion sensor data (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”);
determining code configured to cause the at least one processor to determine, using a model, the UPDRS value based on the video data associated with the movement of the body part of the user and based on analyzing the motion sensor data, after obtaining the video data associated with the movement of the body part of the user(Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”);
and  providing code configured to cause the at least one processor to provide the UPDRS value, after determining the UPDRS value, to permit an evaluation of the user based on the UPDRS value (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”).
Regarding claim 10, Sillay discloses The user device of claim 8, wherein: the determining code is further configured to cause the at least one processor to determine a stage of Parkinson's disease for the user based on the video data, and the providing code is further configured to cause the at least one processor to provide information that identifies the stage of Parkinson's disease (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 11, Sillay discloses The user device of claim 8, wherein the UPDRS value is a movement disorder society (MDS) UPDRS value (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 12, Sillay discloses The user device of claim 8, wherein the UPDRS value is at least one of a zero, one, two, three, or four (Para. [0178], “Step 4--Correlate to historic data: on/off medication and on/off stimulation status in a wide cohort [again, different cross-sections of individuals diagnosed with a disease could be selected for the correlation or comparison study, especially for research purposes] of individuals diagnosed with a disease varying disease burden (Hohen and Yahr stage (II-V)).”).
Regarding claim 13, Sillay discloses The user device of claim 8, further comprising:  receiving code configured to cause the at least one processor to receive, from a server device, the model that is a deep neural network (DNN) model (Para. [0233], “The algorithm can be tuned via neural network or other learning algorithm by the actual responses of the subset of individuals undergoing treatment by .
Regarding claim 14, Sillay discloses The user device of claim 8, further comprising: providing code configured to cause the at least one processor to provide, via an output component of the user device, a prompt for a predefined gesture of the body part of the user, and wherein the obtaining code is further configured to cause the at least one processor to obtain the video data based on providing the prompt (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”).
Regarding claim 15, Sillay discloses A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a user device for determining a unified Parkinson's disease rating scale (UPDRS) value associated with a user of the user device, cause the one or more processors to (Abstract and entire document):
obtain video data associated with a movement of a body part of the user (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity followed by the other upper extremity in sequence for which steps 3-7 are repeated with the second extremity via a device--anchoring system; Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject ;
record motion sensor data based on the user of the user device manipulating the user device (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity followed by the other upper extremity in sequence for which steps 3-7 are repeated with the second extremity via a device--anchoring system; Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
analyze the motion sensor data (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”);
 determine, using a model, the UPDRS value based on the video data associated with the movement of the body part of the user and based on analyzing the motion sensor data, after obtaining the video data associated with the movement of the body part of the user (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step ;
and provide the UPDRS value, after determining the UPDRS value, to permit an evaluation of the user based on the UPDRS value (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”).
Regarding claim 17, Sillay discloses The non-transitory computer-readable medium of claim 15, wherein the one or more instructions are further configured to cause the one or more processors to: determine a stage of Parkinson's disease for the user based on the video data (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”);
and provide information that identifies the stage of Parkinson's disease (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 18, Sillay discloses The non-transitory computer-readable medium of claim 15, wherein the UPDRS value is a movement disorder society (MDS) UPDRS value (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claim 19, Sillay discloses The non-transitory computer-readable medium of claim 15, wherein the UPDRS value is at least one of a zero, one, two, three, or four (Para. [0178], “Step 4--Correlate to historic data: on/off medication and on/off stimulation status in a wide cohort [again, different cross-sections of individuals diagnosed with a disease could be selected for the correlation or comparison study, especially for research purposes] of individuals diagnosed with a disease varying disease burden (Hohen and Yahr stage (II-V)).”).
Regarding claim 20, Sillay discloses The non-transitory computer-readable medium of claim 15, wherein the one or more instructions are further configured to cause the one or more processors to: provide, via an output component of the user device, a prompt for a predefined gesture of the body part of the user (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
and obtain the video data based on providing the prompt (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791